Citation Nr: 0521428	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-03 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the residuals of treatment for 
laryngeal cancer, to a include laryngectomy.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran had active service from May 1962 to May 1964 and 
from November 1974 to September 1985.  This matter comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision the Department of Veterans 
Affairs (VA) Regional office in Milwaukee, Wisconsin (RO).


FINDING OF FACT

The medical evidence of record does not demonstrate that the 
veteran incurred any additional disability due to VA medical 
treatment beginning in September 2002.


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for the residuals of treatment for 
laryngeal cancer, to include a laryngectomy, have not been 
met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.358 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims in a letter dated May 2003.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
treatment records and medical opinions with regard to the 
issue on appeal.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran claims entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151.  The evidence of record 
reveals that the veteran was diagnosed with laryngeal 
carcinoma.  He claims that inadequate diagnosis of his 
complaints of throat symptoms by VA medical personnel 
resulted in a delay of treatment for his cancer.  He further 
asserts that because of this delay in treatment a 
laryngectomy, removal of his larynx, was necessary and would 
not have been required if the diagnosis and treatment were 
made by VA in a more timely manner.  

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which is not reasonably foreseeable.  Id. 

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

The medical evidence of record reveals that the veteran 
presented with complaints of sore throat and hoarseness at a 
VA Medical Center in September 2002.  The veteran's 
complaints did not subside and in November 2002 a 
laryngoscopy was conducted.  While the handwritten surgical 
service note indicates that the procedure was "biopsies / 
esophagoscopy," the actual dictated and transcribed report 
reveals that a "direct laryngoscopy with rigid 
esophagoscopy" was conducted.  There is no evidence that any 
biopsy was conducted at this time.  The diagnosis was 
gastroesophageal reflux disease.  VA medical records reveal 
that the diagnosis was persistent reflux laryngitis and 
treatment was undertaken accordingly.  

The medical evidence of record reveals that by early February 
2003, the veteran was having complaints of shortness of 
breath.  He was evaluated at a private hospital where biopsy 
of the larynx revealed the presence of squamous cell 
carcinoma.  He required surgical treatment with a total 
laryngectomy. 

In August 2003, a VA physician reviewed all of the medical 
evidence of record and rendered the medical opinion that 
given "the extensive cancer it is as likely as not that even 
if the diagnosis had been made in late September [2002] when 
he was first seen by [VA] he would still have needed a 
laryngectomy."  The physician further clarified his opinion 
in November 2003 by stating that 

it is more likely than not that the 
veteran would have required a 
laryngectomy even if his diagnosis had 
been made when he was first seen by [VA].  
In fact, my opinion is that it is almost 
certain that he would have required a 
laryngectomy even if the diagnosis had 
been made when he first saw [VA] in 
September 2002.

In September 2003, the veteran's private physician submitted 
a medical opinion.  The opinion stated that 

VA determined that it is likely as not 
that even if you had, had the diagnosis 
made as early as September 2002, you 
still would have needed a laryngectomy.  
I told you today in the office that there 
is some truth to that statement; however 
it is also possible that if your tumor 
had been discovered soon enough before 
you were having significant obstructive 
symptoms that you [sic] it would have 
been possible to treat you with voice 
preservation and combined chemoradiation.  

The preponderance of the evidence is against the veteran's 
claim.  Laryngeal cancer was diagnosed which required 
surgical treatment with a laryngectomy.  The veteran does not 
claim that VA medical treatment gave him laryngeal cancer.  
He claims that the delay in diagnosis by VA resulted in the 
cancer spreading to the point where a laryngectomy was 
necessary.  He asserts that had a proper and timely diagnosis 
been made by VA, he could have been treated with chemotherapy 
and radiation which would have not required surgical removal 
of his larynx.  However, the medical evidence does not 
support this assertion.  

It is the medical opinion of the VA physician that the 
veteran's cancer was so advanced by February 2003 that, even 
if it had been diagnosed when the veteran presented to the VA 
with throat symptoms in September 2002, a laryngectomy would 
have still been required to treat the cancer.  The medical 
opinion submitted by the private physician acknowledges that 
there was "some truth to that statement."  The private 
physician also indicated that it was "possible" that if the 
veteran's cancer had been "discovered soon enough" then it 
would have been "possible" to treat the cancer with 
chemotherapy and radiation therapy.  This opinion is 
speculative at best.  The opinion does not indicate how early 
the veteran's cancer would have needed to have been diagnosed 
so that it was in an early enough stage to have been treated 
by methods other than the surgical laryngectomy.  The opinion 
does not state that confirmed diagnosis of the cancer in 
either September 2002, when the veteran first sought 
treatment, or in November 2002, when the laryngoscopy was 
conducted, would have been enough time to successfully treat 
the veteran's cancer by non-surgical means.  Even if 
chemotherapy and radiation were undertaken immediately in 
September 2002, there is no medical evidence, or medical 
opinion, which indicates that they would have successfully 
treated the veteran's cancer so that a laryngectomy would not 
ultimately be needed.  

As such, the preponderance of the evidence is against the 
veteran's claim for the residuals of treatment for laryngeal 
cancer, to include a laryngectomy.  Accordingly, the doctrine 
of reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for the residuals of treatment for laryngeal cancer, to 
include a laryngectomy, is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


